oO Oo NTN DR AW fF WD WH =

NO MPO NHN HNO NHN NYO NH NO HN = FOF FEF FEO Eel SES ll
ao NN DN UO F&F WY NYO —|§& OF OO Oo SI DB rn & WO NYO —| OS

 

 

~iZ_ FILED
a. ENTERED

DISTRICT OF NEVADA | py,

MAY' 30 2019
CLERK Us DicrRicT COURT

UNITED STATES DISTRICT CORT BISTRI“T OF NEVADA

cnamuas RECEIVED ©
caweases SERVED ON
QUNSELPARTIES OF RECORD

 

BEAUTY

 

 

 

UNITED STATES OF AMERICA, ) 3:19-CR-0026-LRH-WGC
)
Plaintiff, )
) ORDER
vs. )
)
JOSEPH JEANNETTE, )
)
Defendants. )
)

 

On May 24, 2019, the defendant appeared before this Court and was released on a personal
recognizance bond with the condition that the defendant shall maintain residence at a halfway house or

community corrections center as Pretrial Services or the supervising officer considers necessary (ECF

No. 26).

On May 30, 2019, the Pretrial Services Officer advised the Court that a bed has come available

for the defendant at Life Changes.

THEREFORE, on Friday, May 31, 2019 at 9:00 a.m. the defendant shall be released from the

custody of the Washoe County Detention Facility and transported to Life Changes located at 541 W 2™

Street, Reno, Nevada by his attorney, Dennis Cameron.

IT IS SO ORDERED.
DATED: May 30, 2019.

 

 

 
